Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 1 of 24




                 Exhibit B
          Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 2 of 24
                                                                                                              THAI MALE A A A A A A A CAT MAI MULT MAI TARK   US009764833B1

(12) United
     Tighe et al.
                  States Patent                                                                                          (10) Patent No.:                                                   US 9 ,764,833 B1
                                                                                                                         (45 ) Date of Patent:                                                       Sep . 19 , 2017
(54 ) VENTILATED ROTOR MOUNTING BOOM                                                                                 (56 )                       References Cited
      FOR PERSONAL AIRCRAFT
                                                                                                                                         U .S . PATENT DOCUMENTS
(71 ) Applicant: Kitty Hawk Corporation , Mountain                                                                            3,824 ,598 A * 7/1974 Beaussay ............... B64D 13 /00
                       View , CA (US )                                                                                                                                        165/ 104 . 19
                                                                                                                              7,325,772 B1* 2 /2008 Hanewinkel, III ... B64D 13/00
(72) Inventors : James Joseph Tighe, San Jose, CA                                                                                                                                                               165/41
                       (US ); Geoffrey Alan Long, Montara ,                                                                   8 ,123 ,460 B2 * 2 /2012 Collette ................ B64C 39 /024
                                                                                                                                                                                   361/679 .47
                       CA (US); Uri Tzarnotzky , Palo Alto ,                                                                  9 ,415 , 878 B2 * 8/ 2016 Wetzel ................ B64D 13 /006
                       CA (US)                                                                                        2010 /0021288 A1*                                 1 /2010 Collette ................ B64C 39 /024
                                                                                                                                                                                                              415 / 176
(73) Assignee : Kitty Hawk Corporation ,Mountain                                                                      2016 /0297520 A1 * 10 /2016 Sada - Salinas .... B64C 29 /0025
                                                                                                                      2016 /0332724 A1 * 11/2016 Mehring ................ B64C 21/06
                       View , CA (US )
                                                                                                                     * cited by examiner
( * ) Notice:          Subject to any disclaimer, the term of this                                                   Primary Examiner — Joseph W Sanderson
                       patent is extended or adjusted under 35                                                       (74 ) Attorney, Agent, or Firm — Van Pelt, Yi & James
                       U .S .C . 154 (b ) by 0 days .                                                                LLP

(21 ) Appl. No.: 15 /297 ,033                                                                                        (57)                  ABSTRACT
                                                                                                                     A rotormounting boom assembly includes a rotor mounting
(22 ) Filed : Oct. 18, 2016                                                                                          boom releasably attachable to a wing of the personal aircraft ,
                                                                                                                     one or more vertical lift rotors , and one or more rotor
                                                                                                                     controller assemblies . Controller assemblies for each rotor
(51) Int. Ci.                                                                                                        are positioned on the rotor mounting booms such that
      B64C 29 / 00                                     ( 2006 .01)                                                   downwash from the rotor causes increased airflow across the
      B640 13 / 00                                     (2006 .01 )                                                   controller assembly to cool the controller assembly compo
      B64D 13 / 06           (2006 .01)                                                                              nents . A rotor controller enclosure includes an air inlet and
      U . S . Cl.                                                                                                    an air outlet to allow airflow through the enclosure to cool
      CPC ........ B64C 29/ 0025 ( 2013.01) ; B64D 13 / 006                                                          the controller components. The air inlet is positioned relative
                                 (2013.01 ); B64D 2013/0614 (2013.01)                                                to the path of the rotor blades such that the downwash from
(58 ) Field of Classification Search                                                                                 the rotor that flows into the air inlet is maximized . The
      CPC .......... B64D 13 /006 ; B64D 2013/0614 ; B64D                                                            structure of the enclosure includes features for increasing the
                                 2033 /0253; B64C 29/0025                                                            airflow through the enclosure .
      See application file for complete search history.                                                                             19 Claims, 15 Drawing Sheets

                                                                                                                                                                                                 -

                                                                                                                                                                                            -
                                                                                                                                                                       102      .
                                                                                                                                                                                    .
                                                                                                                                                                                        .

                                                                                                                                                                       ... .
                                                                                                                                                                  ..
                                                                                                                                                              .
                                                                                                                                                      .....
                                                                                                                                                ...
                                                                                                                                            .
                                                                                                                                        .
                                                                                                                                  ---

                                                                                                            206

                                                                                                             -
                                                                                                             -.
                                                                                                              ..
                                                                                                               .
                                                                                                               ...


                                                                                                                                                                                            50


                                                                              .
                                                                                  .... ...
                                                                                             .
                                                                                                 ..

                                                                                                                                        514
                                                                                                                                                        570                    50€
                                                                      . ...

                                                 101   .
                                                           ........


                                            ........

                                 ...
                                       ..                                                                             . 114
                           ...
                       .
                   .
                ..
            .




                                                                                   570                S06
                                                                                                      506
        Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 3 of 24



U.S. Paten
         atent                   Sep . 19, 2017   Sheet 1 of 15   US 9 ,764,833 B1




                                    10261024                      1011

                                    1020102e                      1010
          105
                                    10201020                      1010
                                                           vvv

                 -
                 .
                 44
                 +




                                    107
  103                                                                          1
                                                                               .
                                                                               Fig

                      -- -
                                                                         112
                      *




                                   1020                           1010
                106
                 106

                                   1026                           1016
                             .
                      a



                100                102a                           101a
                                                  104
     Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 4 of 24


U . S . Patent                           Sep . 19, 2017                          Sheet 2 of 15                                                             US 9 ,764,833 B1




            103                                                                                                                                      204
                                                                       -
                                                                       200
                                                                   -
                                                                                                                                 - --
                                                                                                                                        -- --
                                                                                                                                                --   206
                                                               -
                                                               -
                                                                                               *
                                                           +
                                                           -                                             port        *

                                                                                                     *
                                                                                                     *          *
                                                                                                                *
                                                                                                                **
                                                       *
                                                       *
                                                                                      *
                                                                                      *
                                                                                      **
                                                                                       *
                                                                                       **
                                                                                        **
                                                                                         *
                                                                                         **
                                                                                          **
                                                                                                   *
                                                                                                   **
                                                                                                    **
                                                                                                     *
                                                                                                     *

                                                                                                         *
                                                                                                         *
                                                                                                         *




                                               *****

                                                                                  *
                                                                                  *

                                                                                 *
                                                                                 *
                                                                                 **
                                                                                  *


                   105
                                                                                                         **
                                                                                                          *




                               20L                                                                                                                                  2
                                                                                                                                                                    .
                                                                                                                                                                    Fig
                                                                                                                --------- --------
                                                                                                                                 ---
                                                                                                                                   -
                                                                                                                                   -




            *******--



      001

                                                                                         .
                                                                                         .

                                         -
                                     -
                                     -
                                     -
                                                                                          .
                                                                                          21

                                               -
                                                   -
                                                       -

                           -
                           -
                           --
                            -

                                                                             *
                                                                             *
                                                                             *
                                                                             *



                         104
Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 5 of 24


 atent                     Sep . 19, 2017                                            Sheet 3 of15   US 9, 764,833 B1




                                         ??
                                                                  •


                                                                      ,

                                                                          ?
                                                                           ?
                                                                             *




                               }
                               ..
                                ???
                                 ?????
                                  ?-
                                                                                         ?
                                                                                         ,
                                                                                         ???
                                                                                          -
                                                                                          ?
                                                                                               34
                                                                                               {         :
                                                                                                         .
                                                                                                         Fig
                                                                                    ??
                                                                                    ++**
                                                                                       ?
                                                                                       ??




                                                                               ??
                                                                            =

                                                                      ?
                                                                      ?+
                                                                       ++

                                                                      ?

                                                                  ?
                                                                  ?
                                                      +




                                                              *
                                                              ?



                                                      PI••+

                                                       w
                                                 ?•???+
                                                      :
                                                      :




                                         •
                                         -




                                         ?? ? ?
                                         ??
                                         -




                                         =
                                         =




                                         •tta
                                         =




                                         =
                                                ?




                                                v•v
                                                *
                                                                                 ???
                                                                                   ?
                                                                                   ??
                                                                                    ?
                                                                                     ?
                                                                                     ?
                                                                                        ??
                                                                                         ?
                                                                                         ?•?




                                                                          ??
                                                                           ?????
                                                                      ?
         ??????----?????                 =
                                         =




                                                *
                                                                  ?
                                                                  ?:
                                                                   ???




     }                                   +
                                         =




                                         ???




                                  24
Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 6 of 24


 atent                   Sep . 19, 2017                                                Sheet 4 of 15                                     US 9 ,764,833 B1



                103          -- -   -- -




                                                                                            4   *




                                                                      ww
                                                                       .


                                                                    w
                                                                                            batkan
                                                                                            Mentat
                                                                          1
                                                                                        w
                                                                                                                         202
           -
           --




         100
             -
             -
             -*
              *
              **
               **




                                                             4


                                                                 rilevu
                                                                   ww                                                    .
                                                                                                                         114




                                           1024             i




                                                                                                                          1              107
                                                  Premisetremi                                       ****
                                                                                                            * ** *
                                                                                                                     *
                                                                                                                          ***
                                                                                                                                - --
                                                                                                                                                4
                                                                                                                                                .
                                                                                                                                                Fig

                                                                              mu




                                                                              *1 1 1




                                                                                                                                  View
                                                           *
                                                           *


                               --
                         .
                    ..




         001
               ..

                                            101
Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 7 of 24


 atent             Sep . 19, 2017               Sheet 5 of 15                                                     US 9 ,764,833 B1


                                                                                              ..
                                                                                    ...
                                                                               ..




                                               560           -
                                                             -
                                                                                                                                           -
                                                                                                                                           -



                                                         .
                                                         -
                                                     .
                                                     .
                                                     .
                                                     .
                                                                                                                                566                     -




                                                                                                                                                        -




                                                                                                                                                        -




                                                                                                                                                        -




                                              102
                                                                                                                                                        -
                                                                                                                                                        -




                                                                                                                               -
                                                                                                                               560
   102                                                   .
                                                         -
                                                                                                                           --
                                                                                                                           -
                                                                                                                           -
                                                                                                                                               .
                                                                                                                                                   .*




                                                                                514
                                                             -
                                                             *'

                                   53                            -

                                                                     .
                                                                                                                                      -.
                                                                                                                                           -




                                                                                R
                                                                                          .                       .
                                                                                                             -




                            570                                      552                                         510
                                  510


                                                                                                                                                        5B
                                                                                                                                                        .
                                                                                                                                                        Fig
         --
              --
                                        5A
                                        .
                                        Fig                          206
                                                                     206
                                                                                                         ***
                                                                                                                 114
                                                                                                                  1




         wa
                                                                           514
                                                                            514
                               506
                               506                                             .. ...




                           570                 560                                                       510
                              510510                                                                                            566
                                              101
                                                     .
                                                                         550                                                                       -
                                                         .

                                                         .

                                                             .                                                                                 -




                                                                                                   560   .
                                                                                                                 ...
                                                                                                                       .
     Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 8 of 24


U . S . Patent              Sep . 19, 2017                          Sheet 6 of 15                                                                  US 9 ,764,833 B1




                       -
                       -
                       --




                            --
                             -
                             --
                              *.
                               ..
                                ..                                           .
                                                                              510
                                                                             ...



                                                                      .

                                     .
                                     .
                                     ..
                                      .
                                                                                    506
                               102    .
                                      .
                                      ..
                                       .
                                       .


                                           -
                                           -

                                           -
                                           ---
                                             -
                                                                                    570
                                                --
                                                 -                                          514                             5D
                                                                                                                            .
                                                                                                                            Fig

                                                                                                                      114
                                                                                                                 .
                                                                                                                 ..
                                                                                                                  -
                                                                                                                  ..

                                                                  -- -- **                                       *
                                                                                                                 *
                                                             --

                                                      206                                                                           570
                                                                                                                                    -
                                                                                                                                    -
                                                                                                                                    ..
                                                                                                                                     .


                                                                                                                                *
                                                                                                                                .-
                                                                                                                                 -
                                                                                                                                 .-       514514
                                                                                                                                                   506
                 101                                                                .-.
                                                                                      -.

                                                                                           -
                                                                                           .



                                                510
                                                                                            -
                                                                                            .
                                                                                            .
                                                                                                -
                                                                                                .
                                                                                                                                                   570
                                                                                                -
                                                                                                .


                                                                                                    -.
                                                                                                     -.
                                                                                                      .-..
                                                                                                         .

                                           ve
                                                                                                         ..
                                                                                                          .
                                                                                                             .




                                                            5C
                                                            .
                                                            Fig                                      101         .
                                                                                                                 .


                                                                                                                     .
                                                                                                                     ..
                                                                                                                      ..
                                                                                                                       .

                                                                                                                       .

                                                                                                                           .
                                                                                                                           .
                                                                                                                            .


                                                                                                                                .
                                                                                                                                .


                                                                                                                                      .
Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 9 of 24


 atent             Sep . 19, 2017   Sheet 7 of 15   US 9 ,764,833 B1




   554
                     *
                    *
                   *
                   *
                   **

               *



           *
           *
           ***
             ***


           *




         .
         14
         $
         514
               544
               4
               .
               3
                    Su510
     Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 10 of 24


U . S . Patent       Sep . 19, 2017           Sheet 8 of is      US 9 , 764 ,833 Bl




                                                                           5F
                                                                           .
                                                                           Fig
                              539         31
                                              -
                                                           524
                                          +
                                          -
                                          +
                                          +
                                      ·
                                      +
                                      ·                          51

                 Z
                 }
                 {




            54                                                             524


        ?                                                             51


                                                                 {
                                                                 *
                                                                 }
                                                                 s




                                                  --   -
                                                             4
                                                             {
        Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 11 of 24


U . S . Patent             Sep . 19, 2017    Sheet 9 of 15             US 9 ,764,833 B1




                    510    114              524                550
                                                                     18516
              520

                                                                               524 Fig
                                                                                   5H
                                                                                   .
  514
              520
                                             .

                                                                     516
                                             524              550



                     510                    524
                                                             550
                                                                      516516
              520
                                                                      1




        514                                                                    524 Fig
                                                                                   5G
                                                                                   .

              520
              520
                                                                      516
                                             524             550
     Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 12 of 24


U . S . Patent         Sep. 19 , 2017                                   Sheet 10 of 15     US 9 ,764,833 B1




                                                00000000000000000



                 102      640B
                                                                           650A
                                    Ww Swedn

                        610
                               61486148


                              --
                                   --- -
                                           --
                                                      ? JADR BO WE
                                                             vvvvvvvv
                                                             .
                                                             v
                                                             3




                                                                          615B6168
                                                                                         6
                                                                                         .
                                                                                         Fig



                                    614A640A
                                                L
                                                .
                                                      od o



                                                      Go d   wv
                                                             #
                                                                          615A616A

                                                                           650A
                 101
     Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 13 of 24


U . S . Patent         Sep. 19 , 2017                          Sheet 11 of 15            US 9 ,764,833 B1




                                      740B
                                      -
                                      .
                                                                8972
                 102              S     omogoooooooooooooooo
                                                                    871
                                                                8092


                            094
                                      w80L

                                      710A
                                                         •         716B

                                                                  716A
                                                                           7050A   7
                                                                                   .
                                                                                   Fig




                 LOL
                                      740A
                                      -
                                                    WM
                                                    PT.
                                                                750A

                                                                745A
                                                                    714A
     Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 14 of 24


U . S . Patent         Sep. 19 , 2017                                Sheet 12 of 15     US 9 ,764,833 B1




                                MAONI wor OH 80 8   #




                 102

                                Visrn               W#W W
                                                                      84 B

                                                                      8508
                                                            v
                                                            vv
                                                            v
                                                            vvv
                                                            v




                         815B 810                                                     8
                                                                                      .
                                                                                      Fig
                                                            V




                         815A                       *
                                                            in ing
                                                            in
                                                            win



                                                            X
                                                    *




                                                    N
                                                    #
                                                    *




                                                            XWA        VO98
                                        840A        evrov



                 101                                                  844A
                                                                      814
     Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 15 of 24


U . S . Patent     Sep . 19, 2017                  Sheet 13 of 15   US 9 ,764,833 B1


                     9148

           102

                                            950B


                                                 9168
                                              9108                   9
                                                                     .
                                                                     Fig
                                               9104
                                                9164

                                            950A
           101

                               WA RONDERS
                     914A
                     .
     Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 16 of 24


U . S . Patent           Sep . 19, 2017    Sheet 14 of 15            US 9 ,764,833 B1




       1000and
                       1002                             1004




                 101                                           102


                                    Fig . 10A




                                    1006     1008

                 101                                           102




                                    Fig . 10B
     Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 17 of 24


U . S . Patent     Sep . 19, 2017         Sheet 15 of 15                                              US 9 ,764,833 B1




                                                 1111111111111111111111111111111111111




                                                                                                          11
                                                                                                          .
                                                                                                          Fig
                                                                                    1cFolmipg0uther
                    CPMrondpteulro 1104
                                                  Datbse 1 08

                    CRMondturole 1 02          SPInoetsirfoacrne1106
          Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 18 of 24


                                                     US 9, 764 ,833 B1
     VENTILATED ROTOR MOUNTING BOOM                                    efficient as well as easy to maintain . In one embodiment,
              FOR PERSONAL AIRCRAFT                                    multiple rotor mounting booms are coupled to a wing of the
                                                                       personal aircraft and are removable and replaceable for
                     BACKGROUND                           maintenance. Each rotor mounting boom includes a forward
  Field of the Invention                                5 rotor assembly and an aft rotor assembly , which enable the
   This disclosure relates generally to a rotor mounting aircraft to accomplish vertical takeoff and landing with
boom for a personal aircraft configured to provide safe transition to and from forward flight. In one embodiment ,
operations while achieving robust control and efficientmain            each rotor mounting boom includes one or more rotor
tenance . In particular, the described embodiments include a           controller assemblies for controlling rotor operation by
rotormounting boom for an aircraftwith vertical takeoff and            sending control signals to the rotors . The rotor mounting
landing capability . The rotor mounting boom includes a                booms include an attachment interface for attachment to the
rotor and a controller assembly ventilated by rotor down               wings of the personal aircraft. In one embodiment, the
wash .                                                                 attachment interface allows the rotor mounting boom to be
  Description of Related Art
   Taking off and landing vertically , instead of using a 15 attachedortobolts
                                                                           the wing using releasable fasteners, such as
runway to develop sufficient velocity on the ground for screws                 , so that the rotor mounting boom may be
                                                             easily removed from the wing for efficient repair or replace
wings to provide adequate lift, requires an aircraft to provide        ment.
both vertical and forward thrust. Thrust produced in the
vertical direction provides lift to the vehicle ; thrust produced    In one embodiment, the aircraft configuration includes
horizontally provides forward movement. A vertical takeoff 20 multiple rotors on multiple rotor mounting booms oriented
and landing (VTOL ) aircraft can produce both vertical and to provide vertical thrust for lift and control during takeoff ,
horizontal thrust, and is able to control these forces in a transition to and from forward flight, and landing. The rotors
balanced fashion .                                                are attached to the rotor mounting booms in fixed , non
   The rotary wing aircraft , or helicopter, is one common planar
type of VTOL aircraft. Helicopters have large rotors that 2525 and, in orientations . The orientations of rotors provide lateral
                                                                          some embodiments , fore and aft control of aircraft
provide both vertical and horizontal thrust. For the rotors to without requiring a change of attitude, and minimize dis
perform this dual function across a range of airspeeds, the            turbances to the flow when the aircraft is cruising . In various
rotors are typically quite complex .Depending on the vehicle
flight condition , the rotor blades must be at different orien embodiments
                                                                  right
                                                                                 , the rotors have forward , backwards, left, and
                                                                         orientations , and are located along the leading and
tation angles around the 360 degrees of azimuth rotation to
provide the needed thrust. Therefore, rotors have both col1- 3030 trailing edge of the wing, with two or more rotors located on
lective and cyclic variation of the blade orientation angle . each side of the fuselage . Due to the multiple number and
Collective varies the angle of each blade equally, indepen        independence of the vertical lift rotors , the vertical thrust is
dent of the 360 -degree rotation azimuth angle . Cyclic varies    redundant and thrust and control remain available even with
the blade angle of attack as a function of the 360 -degree the failure of any single rotor. Since there are multiple
rotation azimuth angle . Cyclic control allows the rotor to be 35 vertical rotors that provide large control forces , the rotors are
tilted in various directions and therefore direct the thrust of        smaller, with faster response rates for operation even in
the rotor forwards, backwards, left or right. This direction           gusty wind conditions. In one embodiment, a separate
provides control forces to move the helicopter in the hori-            electric motor and controller powers each vertical lift rotor,
zontal plane and respond to disturbances such as wind gusts . to provide lift system redundancy from failure of one or
  Helicopter rotors are large and unprotected from hitting 40 more lifting rotors.
nearby obstacles . Additionally, they utilize mechanically       Controller assemblies for each rotor are positioned on the
complex systems to control both the collective and cyclic rotor mounting booms such that downwash from the rotor
blade angles. Such rotors are mechanically complex and         causes increased airflow across the controller assembly ,
require maintenance . The rotors generally rotate at a low which allows for more effective cooling of controller assem
speed ; this results in heavy transmissions between the rotor 45 bly components and more efficient controller operation . In
and motor. The transmissions , or gearboxes , decrease the             one embodiment, the controller assembly includes an enclo
vehicle payload potential, as well as vehicle safety . Because         sure that houses and protects controller components. The
of the mechanical complexity across the entire vehicle                 enclosure includes an air inlet and an air outlet to allow
system , many parts are single points of failure . Because of          airflow through the enclosure to cool the controller compo
this lack of redundancy , frequent inspections and mainte - 50 nents . In one embodiment , a heat exchanger such as a folded
nance are required to keep the vehicle safe.                   fin heat exchanger is included in the controller components
  Other types of VTOL aircraft have multiple rotors to                 to facilitate cooling of the other components using the air
reduce the single points of failure . However, many vital              flowing through the enclosure . The air inlet is positioned
components , such as motor controllers , are not duplicated , relative to the path of the rotor blades such that the down
and are thus still single points of failure . These components 55 wash from the rotor that flows into the air inlet is maximized .
are not duplicated due to design complexity, weight issues ,           In one embodiment, the structure of the enclosure includes
and maintenance concerns. For example, a motor controller              features for increasing the airflow through the enclosure . For
typically needs to be cooled , and including multiple con -            example , the enclosure may include an inlet cowl and a nose
ventional cooling systems on an aircraft increases design              cone to direct airflow through the enclosure . Additionally ,
complexity and aircraft weight. Additionally , including mul- 60 the enclosure may include a raised portion aft of the air inlet
tiple conventional cooling systems increases the chances         that raises the air pressure around the air inlet to increase
that an aircraft will be taken outof service for maintenance .         airflow into the air inlet.
                    SUMMARY                                                    BRIEF DESCRIPTION OF THE DRAWINGS
                                                                  65
  Described embodiments provide a rotor mounting boom                     FIG . 1 is a top view of a personal aircraft vehicle in
for a personal aircraft with a configuration that is safe and          accordance with one embodiment.
           Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 19 of 24


                                                        US 9, 764 ,833 B1
  FIG . 2 illustrates a perspective view of a personal aircraft             Aircraft 100 is constructed in various embodiments pri
vehicle in accordance with one embodiment.                              marily of a composite material. Fuselage 107 and wing 104
   FIG . 3 illustrates a front view of a personal aircraft               are made from carbon fiber composite material. In alterna
vehicle in accordance with one embodiment.                               tive embodiments , the wing may have metal fittings and ribs
   FIG . 4 illustrates a view of the left (port) side of a personal 5 attached to the inside and outside of a carbon fiber composite
aircraft vehicle in accordance with one embodiment.                   wing skin . In some embodiments the wing skin may com
  FIG . 5A illustrates a left side view of a rotor mounting              prise composite
                                                                               composi materials made of carbon fiber combined
                                                                         with other composite materials such as Kevlar. In other
boom in accordance with one embodiment.                                  alternative embodiments , the fuselage may comprise a metal
   FIG . 5B illustrates a top view of a rotor mounting boom           10 truss made from steel or aluminum with a composite skin
in accordance with one embodiment .                                      that covers the truss . The composite fuselage skin in this
   FIG . 5C illustrates a front view of a rotormounting boom             embodimentmay be made of carbon fiber, Kevlar, or other
in accordance with one embodiment.                                       composite materials as understood by those of skill in the
   FIG . 5D illustrates a perspective view of a rotor mounting           art. The cockpit windows in one embodiment are polycar
boom in accordance with one embodiment.                               15 bonate , though other lightweight clear plastics may also be
  FIG . 5E illustrates a perspective view of an example                  used .
enclosure for a rotor controller assembly in accordance with               Rotor assemblies 101, 102 include rotors that in one
one embodiment.                                                          embodiment have a 16 inch radius, and are made from
   FIG . 5F illustrates a cross -section perspective view of an          carbon fiber composite material, and in an alternative
example enclosure for a rotor controller assembly in accor- 20 embodiment from carbon fiber composite blades attached to
dance with one embodiment.                                               an aluminum hub . In other embodiments , rotors are made
   FIG . 5G illustrates a cross -section view of an example              from wood blades attached to an aluminum hub, or wood
 enclosure for a rotor controller assembly in accordance with blades attached to a carbon fiber composite hub. The rotors
one embodiment.                                                    may be a single piece that bolts onto the motor assembly .
    FIG . 5H illustrates the cross -section view of the example 25 Rotor assemblies 101 are described further below .
enclosure of FIG . 5G with dashed arrows indicating the              Aircraft 100 includes a wing 104 . The wing 104 has
airflow through the enclosure .                                    downward -angled wingtips 204 at its ends. The downward
   FIG . 6 illustrates a side view rotor mounting boom in angled wingtips provide lateral stability and decrease the
accordance with a second embodiment.                                     drag due to lift on the wing. The particular wingtip shape is
   FIG . 7 illustrates a side view rotor mounting boom in 30 established for adequate stability, as will be understood by
accordance with a third embodiment .                         those skilled in the art .
   FIG . 8 illustrates a side view rotor mounting boom in       Vertical lift rotor assemblies 101 , 102 are mounted on
accordance with a fourth embodiment.                         each side of aircraft 100 . In one embodiment, rotor mount
   FIG . 9 illustrates a side view rotor mounting boom in ing booms 114 (FIG . 2 ) are secured to the wing 104 via a
accordance with a fifth embodiment.                                   35 boom attachment interface 206 . In this embodiment, a
   FIG . 10A illustrates a side view rotor mounting boom in              forward vertical lift rotor assembly 101 and an aft vertical
accordance with one embodiment.                               lift rotor assembly 102 are attached to each rotor mounting
  FIG . 10B illustrates a side view rotor mounting boom in boom 114 . In one embodiment, the boom attachment inter
accordance with one embodiment.                               face 206 ( FIG . 2 ) allows the rotor mounting boom 114 to be
  FIG . 11 is a block diagram of a flight computer 1100 in 40 attached to the wing 104 using releasable fasteners , such as
accordance with one embodiment.                               screws or bolts, so that the rotor mounting boom may be
                                                              easily removed from the wing for efficient repair or replace
                DETAILED DESCRIPTION                          ment.
                                                                 FIG . 5A illustrates a left side view of a rotor mounting
  FIG . 1 illustrates a personal aircraft 100 in accordance 45 boom 114 including vertical lift rotor assemblies 101, 102
with one embodiment. Aircraft 100 includes forward vertical              and rotor controller assemblies 506 in accordance with one
lift rotor assemblies 101a -f (generally, 101 ) with fixed               embodiment. FIG . 5B illustrates a view of the top of a rotor
orientations; aft vertical lift rotor assemblies 102a - f ( gener -     mounting boom 114 , including an air inlet 514 in accordance
ally, 102 ); forward flight propellers 103; a wing 104 ; a       with one embodiment. FIG . 5C illustrates a front view of a
horizontal stabilizer 105 ; a vertical stabilizer 106 ; rotor 50 rotormounting boom 114 . FIG . 5D illustrates a perspective
mounting booms 114 ; a cockpit area 112 and a fuselage 107.      view of a rotor mounting boom 114. FIG . 5E illustrates a
Fuselage 107 also includes landing gear, a flight computer perspective view ofan example enclosure 510 , including air
and power source (not shown ), each of which is described                inlet 514 . FIG . 5F illustrates a cross -section perspective
further below . FIG . 2 illustrates a perspective view of view of an example enclosure 510 . FIG . 5G illustrates a
personal aircraft 100 , including a ventral fin 202, downward - 55 cross -section view of an example enclosure 510 . FIG . 5H
angled wingtips 204 , and boom attachment interface 206 . illustrates the cross - section view of an example enclosure
FIG . 3 illustrates a front view of personal aircraft 100. FIG . 510 of FIG . 5G with arrows indicating the airflow in and out
4 illustrates a view of the left (port ) side of aircraft 100 in         of the enclosure .
accordance with one embodiment.                                  Returning to FIG . 5B , each vertical lift rotor assembly
   In various embodiments, aircraft 100 is sized to accom - 60 101 , 102 includes a rotor and a motor. The rotor may
modate a single pilot and personal cargo . For example , in              comprise blades 560 attached to a hub 566 , or may be
various embodiments the length of the aircraft from nose to             manufactured as a single piece with an integral hub . The
its aft-most surface is between 15 and 20 feet , and its                 blades 560 provide lift by moving air as the rotor rotates .
wingspan is between 15 and 20 feet. In alternative embodi-     The blades rotate through the rotor paths 550 , 552 . The hub
ments, the aircraft may be longer or shorter, wider or 65 566 provides a central structure to which the blades 566
narrower, as will be appreciated by those of skill in the art, connect, and in some embodiments is made in a shape that
without departing from the principles described here .                   envelops the motor. The motor includes a rotating part and
          Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 20 of 24


                                                     US 9, 764 ,833 B1
a stationary part . In one embodiment the rotating part is            The vertical separation distance between the rotor path
concentric to the stationary part, known as a radial flux          and each air inlet 514 is designed to maximize the down
motor. In this embodiment the stationary part may form the         wash from the rotor that enters the air inlet 514 . In one
outer ring of the motor, known as an inrunner motor, or the        embodiment, the separation distance is approximately equal
stationary part may form the inner ring of the motor, known 5 to the chord length of the rotor. In one embodiment, the
as an outrunner motor. In other embodiments the rotating      separation distance is approximately equal to one half the
and stationary parts are flat and arranged in opposition to chord length of the rotor. The position of the air inlet 514
each other, known as an axial flux motor. In some embodi along the radius of the rotor path 550, 552 is also designed
ments themotor parts are low -profile so that the entire motor     to maximize the downwash from the rotor that enters the air
fits within the hub of the rotor, presenting lower resistance 10 inlet 514 . Rotor downwash intensity as a function of the
to the air flow when flying forward . The rotor is attached to   radius of the rotor path is roughly proportional to lift as a
the rotating part of the motor. The stationary part of the       function of the radius . The maximum lift is achieved at a
motor is attached to the rotormounting boom 114 . In some distance of two -thirds of the radius from the center of the
embodiments the motor is a permanent magnetmotor and is 16 rotor, so the maximum downwash is present at this location
controlled by an electronic motor controller. The electronic       as well . Accordingly, in one embodiment, the air inlet 514 is
motor controller sends electrical currents to the motor in a       located below the outer 50 % of the rotor path radius so that
precise sequence to allow the rotor to turn at a desired speed the part of the rotor generating the most downwash is
or with a desired torque . In one embodiment, the forward           directly above the air inlet .
rotor and the aft rotor spin in opposite directions to balance 20 The structure of the enclosure 510 may further increase
the effect of each rotor 's torque while the aircraft is in flight. airflow through the enclosure and thus heat exchanger
  Rotor controller assemblies 506 include devices for con - efficiency . Turning to FIG . 5E , the enclosure 510 may be
trolling motor operation for rotor assemblies 101 , 102 , and shaped such that an aft portion 554 of the air inlet 514 is
may include a computer or other control system . As shown raised above a forward portion 544 , which increases the air
in FIG . 5A , in one embodiment, each rotor mounting boom 25 pressure in the area surrounding the air inlet 514 , thereby
114 has two rotor controller assemblies 506 for controlling   increasing the airflow through the enclosure 510 . In one
the vertical lift rotor assemblies 101, 102 . In another      embodiment, channels within the enclosure 510 further
embodiment, each rotor mounting boom 114 has one rotor        direct airflow and improve the efficiency of the heat
controller assembly 506 for controlling both rotors on the    exchanger 570 . In various embodiments , the ventilation
rotor mounting boom . Control signals from the rotor con - 30 openings may be arranged such that air flows through the
troller assemblies 506 are sent to the vertical lift rotor         enclosure 510 during flight even if one or more rotors are
assemblies 101, 102 via a wired or wireless connection. In         deactivated .
the example configuration of FIG . 5A , the location of the          FIG . 5G illustrates a cross- section view of an example
rotor controller assemblies 506 on the rotor mounting boom         enclosure 510 . The enclosure 510 includes an air inlet 514 ,
114 has the advantage of minimizing the distance that the 35 an air outlet 516 , inlet cowls 520 , controller components
control signals must travel between the rotor controller     524, and heat exchangers 550 . The inlet cowl 520 directs
assemblies 506 and the vertical lift rotor assemblies 101 ,  airflow ( e .g ., downwash ) into the air inlet 514 . The nose
102, which provides better signal stability and efficiency .       cone 522 directs airflow that enters the air inlet 514 to the
   In one embodiment, the rotor controller assembly 506            areas within the enclosure where the heat exchangers 550
includes an enclosure 510 that encases the components of 40 are located . The controller components 524 are coupled to
the rotor controller assembly . In various embodiments, the        the heat exchangers 550 such that heat is transferred from
rotor controller assemblies 506 include heat exchangers 570 ,      the controller components to the heat exchangers to cool the
such as a folded - fin heat exchanger to dissipate heat from the   controller components . The airflow through the enclosure
other components of the rotor controller assembly. The             510 removes heat from the heat exchangers 550 to improve
enclosure 510 may include one ormore ventilation openings 45 cooling efficiency . In one embodiment, the controller com
to allow air to more effectively circulate within the enclo - ponents 524 are coupled to the boom 114 , and there are
sure , allowing for increased performance of the heat              channels within the heat exchangers 550 for allowing air to
exchanger 570 . The enclosure 510 may further include              pass near the controller components . Air that has passed
airflow channels to direct air within the enclosure. In one    through the enclosure 510 exits the enclosure via the air
 embodiment, one or more air inlets 514 and one or more air 50 output 516 . FIG . 5H illustrates the cross - section view of the
outlets 516 are disposed on the enclosure 510 to facilitate        example enclosure 510 of FIG . 5G with dashed arrows
airflow through the enclosure .                                    indicating the airflow into the air inlet 514 , through the
   In one embodiment, the rotor controller assembly 506 is         enclosure 510 , and out of the air outlet 516 .
positioned on the rotor mounting boom 114 such that the              FIG . 6 illustrates a side view rotor mounting boom in
downwash from the rotor causes increased airflow into an air 55 accordance with a second embodiment. The mounting boom
inlet 514 . For example, the rotor controller assembly 506         of FIG . 6 includes vertical lift assemblies 101 , 102 , and a
may be positioned below the rotor path 550, 552, as illus -        controller enclosure 610 . The controller enclosure 610
trated in FIG . 5B . The enclosure 510 may have multiple           encases a controller assembly similar to the controller
openings , for example as illustrated in FIGS. 5E -H , to allow    assemblies 506 . The controller assembly of FIG . 6 provides
air to flow through the enclosure and increase heat 60             control signals to vertical lift rotor assemblies 101, 102 via
exchanger performance . For example , in the enclosure 510         wired or wireless connections. The controller assembly of
of FIGS . 5E -F , air may flow into the enclosure via the air      the mounting boom of FIG . 6 may include a heat exchanger
inlet 514 and out of the enclosure via the air outlet 516 . In     such as a folded - fin heat exchanger. The controller enclosure
other embodiments , the air inlet 514 is located in a different 610 includes air channels similar to the controller enclosure
position along the boom than the rotor controller assembly 65 510 to allow air to pass through the enclosure to cool the
506 , as discussed in more detail below with respect to FIG .      components of the controller assembly as discussed above .
                                                                   The airflow is indicated by the dashed line of FIG . 6 .
          Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 21 of 24


                                                      US 9, 764,833 B1
   The rotor mounting boom of FIG . 6 includes air inlets          airflow exits the enclosure . In another embodiment, the
614A , B positioned below the rotor path similar to air inlets     airflow exits the controller enclosure 710 via one or more
514 . Each air inlet 614 is coupled to a duct650A , B such that    ducts that channel air to an air outlet. Similar to the
airflow flows into the air inlet 614 and continues into the        enclosure 510 , the air inlet 714 may include structural
duct 650 . The duct 650 is disposed on or inside themounting 5 components that increase airflow into the air inlet.
boom , and channels airflow toward the controller enclosure      FIG . 8 illustrates a side view rotor mounting boom in
610 . The controller enclosure 610 includes one ormore duct accordance with a fourth embodiment. The mounting boom
interfaces 615 that allow the airflow to travel from the duct      of FIG . 8 includes vertical lift assemblies 101, 102 , and a
650 into the controller enclosure to cool the controller controller enclosure 810 . The controller enclosure 810
 components . In one embodiment, the controller enclosure 10 encases controller assemblies similar to the controller
610 includes one or more air outlets 616A , B through which  assemblies 506 . The controller assemblies of FIG . 8 provide
the airflow exits the enclosure . In another embodiment, the       control signals to vertical lift rotor assemblies 101 , 102 via
airflow exits the controller enclosure 610 via one or more         wired or wireless connections. In one embodiment, the
ducts that channel air to an air outlet. Similar to the            connections are made using high voltage cables 815A and
enclosure 510, the air inlet 614 may include structural 15 815B . The controller assemblies of FIG . 7 may include one
components that increase airflow into the air inlet. For           or more heat exchangers such as folded -fin heat exchangers .
example , raised areas 640 shown in FIG . 6 may be included        The controller enclosure 810 includes air channels similar to
in the structure of the air inlet 614 to increase air pressure the controller enclosure 510 to allow air to pass through the
around the inlet, which increases airflow into the inlet.      enclosure to cool the components of the controller assembly
   In various embodiments , the arrangement of the compo - 20 as discussed above .
nents described with respect to FIG . 6 may be different than         The rotor mounting boom of FIG . 8 includes an air inlet
the arrangement shown in FIG . 6 . For example , in one            814 at a forward end of the boom . The air inlet 814 is
embodiment, the rotor mounting boom includes one or more       coupled to a forward duct 850A such that airflow flowing
ducts 650 that channel air to two or more controller assem     into the air inlet 814 continues into the forward duct 850 A .
blies or controller enclosures 610 . In another embodiment, 25 The forward duct 850A is coupled to the controller enclosure
the rotor mounting boom includes one air inlet 614 for             810 such that airflow through the forward duct passes
providing airflow to one or more controller assemblies. In         through the controller enclosure . The enclosure 810 is
yet another embodiment, the vertical lift rotor assemblies coupled to an aft duct 850B such that air passing through the
 101, 102 may be oriented differently , for example on the   controller enclosure passes through the aft duct 850B . The
bottom of the rotor mounting booms, and rather than rotor 30 aft duct 850B is coupled to an air outlet 816 such that the
downwash increasing airflow through into the air inlet 614 , airflow through the aft duct 850B passes through the air
the rotors may increase airflow by drawing air through an air      outlet 816 and out of the boom . The airflow through the
outlet 614 disposed near the rotor path .                      boom is indicated by the dashed lines of FIG . 8 .
   FIG . 7 illustrates a side view rotor mounting boom in         The rotor mounting boom of FIG . 8 includes drive shafts
accordance with a third embodiment. The mounting boom of 35 840A and 840B that are coupled to the vertical lift assem
FIG . 7 includes vertical lift assemblies 101, 102 , a forward blies 101, 102, respectively such that the drive shafts rotate
controller enclosure 710A , and an aft controller enclosure        as the rotors of the vertical lift assemblies rotate. The drive
710B . The controller enclosures 710 encase controller             shafts 840 are coupled to auxiliary fans 845 such that
assemblies similar to the controller assemblies 506 . The          rotation of the drive shafts turns the auxiliary fans . The axis
controller enclosures 710 are separated by a barrier 760 . The 40 of rotation of each auxiliary fan 845 is positioned at sub
controller assemblies of FIG . 7 provide control signals to        stantially a ninety degree angle relative to the axis of rotation
vertical lift rotor assemblies 101, 102 via wired or wireless      of the corresponding drive shaft 840 and substantially par
connections . In one embodiment, the connections are made          allel to the ducts 850 such that the auxiliary fans 845 move
using high voltage cables . The controller assemblies of FIG . air through the ducts 850 . The drive shafts are coupled to the
7 may include one or more heat exchangers 705A , B such as 45 auxiliary fans 845 via gear assemblies 844A , B . In one
folded - fin heat exchangers . The controller enclosures 710       embodiment, the gear assemblies 844 are beveled gears with
include air channels similar to the controller enclosure 510       shafts ninety degrees apart such that the rotation of the drive
to allow air to pass through the enclosure to cool the             shafts 840 is transmitted to the auxiliary fans 845 .
components of the controller assembly as discussed above.            FIG . 9 illustrates a side view rotor mounting boom in
The airflow is indicated by the dashed lines of FIG . 7 . 50 accordance with a fifth embodiment. The mounting boom of
  The rotor mounting boom of FIG . 7 includes drive shafts FIG . 9 includes vertical lift assemblies 101 , 102 , forward
740A and 740B that are coupled to the vertical lift assem    controller enclosure 910A , and aft controller enclosure
blies 101, 102, respectively such that the drive shafts rotate     910B . Each controller enclosure 910 encases a controller
as the rotors of the vertical lift assemblies rotate . The drive   assembly similar to the controller assemblies 506 . The
shafts 740 are coupled to auxiliary fans 745A , B such that 55 controller assemblies of FIG . 9 provide control signals to
rotation of the drive shafts turns the auxiliary fans . The        vertical lift rotor assemblies 101, 102 via wired or wireless
auxiliary fans 745 are positioned near air inlets 714A , B such    connections . The controller assemblies of the mounting
that rotation of the auxiliary fans 745 draws air into the air     boom of FIG . 9 may include heat exchangers such as a
inlets . The air inlets 714 are coupled to ducts 750 such that     folded -fin heat exchanger. The controller enclosures 910
airflow flowing into the air inlets 714 continues into the 60      includes air channels similar to the controller enclosure 510
ducts 750A , B . The ducts 750 are disposed on or inside the       to allow air to pass through the enclosure to cool the
mounting boom , and channel airflow toward the controller          components of the controller assembly as discussed above .
enclosures 710 . Each controller enclosure 710 is coupled to       The airflow is indicated by the dashed lines of FIG . 9 .
a duct 750 such that the airflow travels from the duct 750            The rotor mounting boom of FIG . 9 includes air inlets
into the controller enclosure to cool the controller compo - 65 914A , B positioned below the rotor path similar to air inlets
nents . In one embodiment, the controller enclosure 710 514 . Each air inlet 914 is coupled to a duct 950A , B such that
includes one or more air outlets 716A , B through which the     airflow flows into the air inlet 914 and continues into the
          Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 22 of 24


                                                       US 9, 764 ,833 B1
                                                                                                    10
duct 950 . The duct 950 is disposed on or inside the mounting        This is helpful when maneuvering near the ground , for
boom ,and channels airflow toward the controller enclosures          example . In addition , in the case of a rotor failure in which
910 . The air inlets 914 are coupled to ducts 950 such that          a blade becomes damaged or separated , the different cant
airflow flowing into the air inlets 914 continues into the           angles make it less likely that another rotor will be damaged ,
ducts 950A , B . In one embodiment , each controller enclosure 5 thus making the design more failure tolerant. The orienta
910 includes one or more air outlets through which the           tions are also chosen to minimize disturbances to the flow
airflow exits the enclosure . In another embodiment, the        when the aircraft is cruising . In some embodiments, the
airflow exits the controller enclosure 910 via one or more      orientation of the rotors is varied forward , backward , left,
ducts 915 that channel air to an air outlet 916A , B . Similar to
                                                                and right, enabling the aircraft to maneuver in any direction
the enclosure 510 , the air inlet 914 may include structural 10 without changing attitude. In other embodiments , the orien
components that increase airflow into the air inlet.            tation is varied only left and right, minimizing the distur
   As noted , aircraft 100 includes multiple rotor mounting bance to the flow during cruise , but meaning that the aircraft
booms 114 and rotor assemblies 101, 102 per side. The can only maneuver side- to -side, not forward and backward ,
vertical lift rotors generate thrust that is independent of the without changing attitude .
thrust generated by the forward flight propellers 103 during 15        Forward flight propellers 103 provide the thrust for tran
horizontal cruise . The vertical lift rotors provide enough          sition to forward flight, climb, descent, and cruise . In one
thrust to lift the aircraft off the ground and maintain control.  embodiment two or more forward thrust propellers 103 are
In one embodiment, each rotor generates more, e . g ., 40 %      mounted along the span of the horizontal stabilizer 105 . In
more , thrust than is needed to hover, to maintain control in     alternative embodiments, a single forward thrust propeller is
all portions of the flight envelope. The rotors are optimized 20 mounted on the aft portion of the fuselage 107 at the center
by selecting the diameter, blade chord , and blade incidence      of the span . In other embodiments, one or more propellers
distributions to provide the needed thrust with minimum              are mounted to the front of the wing 104 or propulsion
consumed power at hover and low speed flight conditions. In          booms as tractor propellers . The propellers can be rotated in
various embodiments , half of the rotors rotate in one direc -       opposite directions so that the torque required to turn them
tion , and the other half rotate in the opposite direction to 25 does not produce a net torque on the airplane . Also , the
balance the reaction torque on the aircraft. In some embodi-         thrust of the two propellers can be varied differentially to
ments, rotors mounted on the same rotor mounting boom                provide a yaw control moment. Positioning on the wing
have opposite directions of rotation . In other embodiments          results in less inflow disturbance to the propellers . Use of a
rotors mounted on the same rotor mounting boom have the              single propeller on the fuselage permits fewer components
same direction of rotation . In some embodiments , the rotors 30 and less weight, but with a different-sized motor and with
may be individually tuned to account for different interac -         the inflow including disturbances from the fuselage . In one
tions between the rotors, or between the airframe and the            embodiment, the forward propellers are fixed -pitch . The
rotors . In such embodiments the tuning includes adjusting           chord and incidence distributions are optimized to provide
the incidence or chord distributions on the blades to account        adequate thrust for acceleration and climbing both when the
for favorable or adverse interactions and achieve the nec - 35 vehicle is moving slowly and supported in the air by the
essary performance from the rotor. In the embodiment                 thrust of the rotors and when the aircraft is moving quickly
illustrated in FIG . 1 , three forward vertical lift rotor assem -   and is fully supported by the lift of the wings. Additionally ,
blies 101 and three aft vertical lift rotor assemblies 102 per       the chord and incidence distributions are selected to provide
side are shown . In alternative embodiments more or fewer           efficient thrust at the cruising speed of the aircraft. In other
vertical lift rotors provide the vertical lift and control. When 40 embodiments the forward propellers utilize a variable pitch
at least two rotors per side are present, the ability to produce mechanism which allows the incidence of each blade to be
a vertical force with equilibrium about the center of gravity       adjusted depending on the flight condition .
is retained even when one rotor fails . This is achieved by            The vertical lift rotors and the forward propellers may be
decreasing the thrust on the opposite quadrant to the failed         driven by electric motors that are powered by a power
rotor. When three rotors per side are present, control about 45 system . In one embodiment the power system includes a
all three axes , or directions of flight, is available . As the battery that is attached to one motor controller for each
number of rotors per side increases, the loss of any one rotor  motor. In one embodiment the battery comprises one or
results in a decreasing overall loss of vertical thrust. How         more modules located within the fuselage of the aircraft. In
ever, with each extra pair of rotors there is increasing             other embodiments the battery modules are located in the
complexity and probability that a failure would result, as 50 propulsion booms. The battery provides a DC voltage and
well as increased cost and weight.                                   current that the motor controllers turn into the AC signals
   In one embodiment, the forward vertical lift rotor assem -        that make themotors spin . In some embodiments the battery
blies 101 located in front of the CG and the aft vertical lift       comprises lithium polymer cells connected together in par
rotor assemblies are located behind the CG . In this manner,         allel and in series to generate the needed voltage and current.
the center of lift of the rotors in hover is co - located with the 55 Alternatively , cells of other chemistry may be used . In one
center of gravity of the aircraft 100 . This arrangement embodiment the cells are connected into 93 cell series
permits a variation of longitudinal or lateral positioning of        strings , and 6 of these strings are connected in parallel. In
the payload in the fuselage 107. A flight computer modifies          other embodiments , the cells are connected with more or
the thrust produced by each vertical lift rotor independently ,      fewer cells in series and more or fewer cells in parallel. In
providing a balanced vertical lift or, alternatively , unbal- 60 alternative embodiments , the rotors and propellers are pow
anced lift to provide control.                                       ered by a power system that includes a hybrid - electric
   In some embodiments, the rotor orientation provides               system with a small hydrocarbon -based fuel engine and a
lateral and longitudinal control of the aircraft without requir-     smaller battery . The hydrocarbon engine provides extended
ing a change of attitude . Because rotor assemblies 101, 102         range in forward flight and can recharge the battery system .
are each mounted to cant outward , inward , forward , or back , 65     As noted , the use of multiple independently controlled
a proper combination of rotor thrusts results in a net force in      rotors provides a redundant lift system . For example , a
the horizontal plane , as well as the needed vertical lift force .   system that includes six or more rotors permits hover and
          Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 23 of 24


                                                       US 9, 764,833 B1
                              11                                                                   12
vertical ascent/descent with safe operation without forward         invention may additionally be practiced in other embodi
airspeed , even if one or several individual components fail.       ments . For example , in an alternative embodiment, aircraft
   FIG . 10A illustrates a side view rotor mounting boom in         100 is designed to accommodate two or more occupants. In
accordance with one embodiment. The mounting boom                   such an embodiment, the wingspan is larger, the rotors have
1000 of FIG . 10A includes vertical lift assemblies 101 , 102 5 a larger diameter, and the fuselage 107 is wider. In an
mounted to the underside of the mounting boom . In various          alternative embodiment, aircraft 100 is an unmanned vehicle
embodiments, the vertical lift assemblies 101 , 102 pull air        that is capable of flight without a pilot or passengers .
into and / or through the mounting boom of FIG . 10A , to           Embodiments without passengers have additional control
provide cooling as disclosed herein . In the example shown ,        systems that provide directional control inputs in place of a
cooling air is pulled through themounting boom 1000 by the 10 pilot , either through a ground link or through a predeter
vertical lift assemblies 101 , 102, respectively , via inlets       mined flight path trajectory .
1002 , 1004 at the top of the boom 1000 and out through the            Although this description has been provided in the context
bottom of boom 1000 , as indicated by the large downward            of specific embodiments , those of skill in the art will
arrows originating at inlets 1002 , 1004 .                          appreciate that many alternative embodiments may be
  FIG . 10B illustrates a side view rotor mounting boom in 15 inferred from the teaching provided . Furthermore , within
accordance with one embodiment. The mounting boom of          this written description , the particular naming of the com
FIG . 10B includes vertical lift assemblies 101, 102 mounted        ponents, capitalization of terms, the attributes, data struc
 to the underside of the mounting boom . In various embodi-         tures, or any other structural or programming aspect is not
ments, the vertical lift assemblies 101 , 102 pull air into         mandatory or significant unless otherwise noted , and the
and/ or through the mounting boom of FIG . 10A , to provide 20 mechanisms that implement the described invention or its
cooling as disclosed herein . In the example shown, the             features may have different names , formats, or protocols.
vertical lift assemblies 101, 102 pull air into the boom            Further, some aspects of the system including components
assembly of FIG . 10B via inlets 1006 , 1008 on the underside       of the flight computer 700 may be implemented via a
of the boom assembly of FIG . 10B , as indicated by the           combination of hardware and software or entirely in hard
arrows originating at inlets 1006 , 1008 and ending at outlets 25 ware elements . Also , the particular division of functionality
located above the vertical lift assemblies 101 , 102 .            between the various system components described here is
   FIG . 11 is a block diagram of a flight computer 1100 in       not mandatory ; functions performed by a single module or
accordance with one embodiment. Flight computer 1100 is           system component may instead be performed by multiple
located on board aircraft 100 , typically within the fuselage     components , and functions performed by multiple compo
107. Flight computer 1100 includes a rotor control module 30 nents may instead be performed by a single component.
1102 , propeller control module 1104 , position sensor inter-       Likewise , the order in which method steps are performed is
face 1106 , and a database 1108 . Position sensor interface         not mandatory unless otherwise noted or logically required .
1106 is communicatively coupled to the aircraft ' s instru -          Unless otherwise indicated , discussions utilizing terms
ments and receives sensor data in one embodiment that               such as “ selecting " or " computing” or “ determining” or the
includes the aircraft's position , altitude , attitude and veloc - 35 like refer to the action and processes of a computer system ,
ity . Rotor control module 1102 receives data from position or similar electronic computing device, that manipulates and
sensor interface 1106 and from control inputs in the cockpit        transforms data represented as physical ( electronic ) quanti
and determines how much thrust is required from each of the         ties within the computer system memories or registers or
vertical lift rotor assemblies 101, 102 to achieve the com - other such information storage , transmission or display
manded response. Rotor control module 1102 commands 40 devices .
each rotor assembly 101 , 102 independently to produce the            Electronic components of the described embodiments
determined required thrust. In the event of a rotor failure ,       may be specially constructed for the required purposes, or
rotor control module 1102 adjusts the thrust requirements to        may comprise one or more general-purpose computers
compensate for the lost rotor. Propeller control module 1104  selectively activated or reconfigured by a computer program
receives data from position sensor interface 1106 and from 45 stored in the computer . Such a computer program may be
control inputs in the cockpit , determines how much forward         stored in a computer readable storage medium , such as, but
thrust is required from each of the propellers 103, and             is not limited to , any type of disk including floppy disks,
commands the propellers to produce the required thrust.             optical disks, DVDs, CD -ROMs, magnetic -optical disks ,
Database 1108 includes programmed trajectories for ascent           read -only memories (ROMs), random access memories
and descent to be used during transition , and may also 50 (RAMs), EPROMs, EEPROMs, magnetic or optical cards ,
include additional features used for navigation and control application specific integrated circuits (ASICs ), or any type
of aircraft 100 as will be appreciated by those of skill in the     of media suitable for storing electronic instructions, and
art. Flight computer 1100 also includes other components            each coupled to a computer system bus.
and modules to perform navigation and flight operations and            Finally, it should be noted that the language used in the
which are known to those of skill in the art, but not germane 55 specification has been principally selected for readability
to this description                                              and instructional purposes, and may not have been selected
  Landing gear is provided with wheels to permit the                to delineate or circumscribe the inventive subject matter .
aircraft to move while on the ground. The landing gear may          Accordingly , the disclosure is intended to be illustrative , but
retract into the fuselage 107 while the aircraft is in flight. In   not limiting, of the scope of the invention .
other embodiments the landing gear is a skid and has no 60
wheels, since the aircraft is capable of takeoff and landing          What is claimed is :
without forward movement. In some embodiments , some or                1. A rotor mounting boom assembly for a personal air
all of the wheels are fitted with electric motors that allow the    craft , the rotor mounting boom assembly comprising :
wheels to be driven . Such motors allow the vehicle to be              a boom capable ofbeing coupled to a wing of the personal
self -propelled while on the ground.                      65              aircraft via a boom attachment interface ;
   In addition to the embodiments specifically described               a vertical lift rotor assembly coupled to the boom , the
above, those of skill in the art will appreciate that the                vertical lift rotor assembly having a rotor;
          Case 5:21-cv-02450-NC Document 1-2 Filed 04/06/21 Page 24 of 24


                                                      US 9 , 764 ,833 B1
                               13                                                                    14
   an air inlet positioned on the boom such that airflow       9. The rotor mounting boom assembly of claim 1, wherein
     generated by the rotor is directed through the air inlet ;       the air inlet is positioned below a rotor path of the rotor a
   a rotor controller assembly disposed on the boom , the   distance substantially equal to one chord length of a blade of
     rotor controller assembly comprising :                 the vertical lift rotor.
     a rotor controller for sending control signals to the 5 10 . The rotor mounting boom assembly of claim 1 .
       vertical lift rotor assembly ; and                        wherein the air inlet is positioned below a rotor path of the
     a controller enclosure disposed around the rotor con
        troller, the controller enclosure in fluid communica     rotor a distance substantially equal to one half a chord length
          tion with the air inlet and an air outlet for allowing of 11a blade  of the vertical lift rotor.
                                                                         . The rotor mounting boom assembly of claim 1 ,
          air to flow through the controller enclosure .
   2 . The rotormounting boom assembly of claim 1, wherein 10 wherein        the air inlet is positioned along the boom at a
                                                                 position that is below the outer 50 % of a rotor path of the
the boom is coupled to the wing of the personal aircraft rotor
using a releasable fastener.                                        12 . The rotor mounting boom assembly of claim 1 ,
   3 . The rotor mounting boom assembly of claim 1, further wherein         the controller enclosure comprises a raised area aft
comprising:
   a second vertical lift rotor assembly coupled to the boom , of    the air inlet to increase the air pressure around the air
       the second vertical lift rotor assembly comprising a inlet       .
                                                                    13. The rotor mounting boom assembly of claim 1,
      second rotor, the second rotor having an associated wherein           the controller enclosure comprises an inlet cowl to
      second rotor blade path ; and
   a second air inlet positioned on the boom below the 20 direct air into the air inlet.
       second rotor blade path .                             0 14 . The rotor mounting boom assembly of claim 1 ,
   4 . The rotor mounting boom assembly of claim 3 , further wherein the controller enclosure assembly further comprises
comprising :                                                          a nose cone to direct airflow inside the controller enclosure.
  a second rotor controller assembly disposed on the boom ,              15 . The rotor mounting boom assembly of claim 1 ,
      the second rotor controller assembly comprising : | 25 wherein           the controller enclosure assembly further comprises
                                                                     channels for directing airflow inside the controller enclo
       a second rotor controller for sending control signals to sure      .
         the second vertical lift rotor, and                            16 . The rotor mounting boom assembly of claim 1 ,
       a second controller enclosure disposed around the wherein
         second rotor controller, the second controller enclo controllera enclosure
                                                                                  duct is disposed between the air intake and the
                                                                                               , the duct capable of directing air from
          sure in fluid communication with the second air inlet 30
         and a second air outlet for allowing air to flow       ( 30 the air  intake   to  the   controller enclosure .
          through the second controller enclosure .                     17 . The rotormounting boom assembly of claim 1, further
   5 . The rotor mounting boom assembly of claim 4 .wherein          comprising an auxiliary fan coupled to the vertical lift rotor
the vertical lift rotor is located forward of the boom attach assembly           such that the vertical lift rotor assembly drives the
                                                                  25 through thefanair, wherein
ment interface and the second vertical lift rotor is located aft 35  auxiliary
                                                                                          inlet.
                                                                                                     the auxiliary fan directs airflow
of the boom attachment interface .                                      18 . The rotor mounting boom assembly of claim 17,
   6 . The rotor mounting boom assembly of claim 1, the
rotor control assembly further comprising a heat exchanger wherein   to the
                                                                               the auxiliary fan is driven by a drive shaft coupled
                                                                             vertical   lift rotor assembly and the auxiliary fan .
coupled to the rotor controller , the heat exchanger adapted to         19 . The rotor mounting boom assembly of claim 18 ,
dissipate heat from the rotor controller.
   7. The rotor mounting boom assembly of claim 6 , wherein 40 further comprising a gear assembly disposed between the
                                                                      drive shaft and the auxiliary fan such that an axis of rotation
the heat exchanger is a folded - fin heat exchanger.
   8 . The rotor mounting boom assembly of claim 1 , wherein          of the auxiliary fan is not parallel to an axis of rotation ofthe
the boom is oriented substantially parallel to a fuselage of          drive shaft.
the personal aircraft.                                                                           *    *   *   *
